Citation Nr: 1646146	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-34 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for the post-operative residuals of pilonidal cystectomy and perirectal sinus.

2.  Entitlement to a compensable rating for bilateral hearing loss. 

3.  Entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss.  

4.  Entitlement to service connection for a skin condition and scarring, including acne conglobata.  

4.  Entitlement to service connection for a disability manifesting with ear pain and malodorous ear wax.  

5.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Charles McCorvey, Agent


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from June 1974 to December 1977.

This appeal to the Board of Veterans' Appeals (Board) is from November 2010, October 2014, and June 2015 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran's representative has mentioned in his arguments, numerous times, that "clear and unmistakable error" had been committed in the August 1978 decision that denied a compensable evaluation for the residuals of pilonidal cyst and that denied service connection for acne vulgaris.  See, for example, representative's arguments received in November and December 2014.  Although he has also mentioned, at times, that he was not yet filing a claim for CUE, his arguments alleging CUE are very specific.  These arguments have not been addressed by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction over them.  In an abundance of caution, the Board is referring these issues to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the AOJ for additional development.




REMAND

These matters require additional development.

In regard to the Veteran's service connection claims and his claims regarding his bilateral hearing loss, these claims were denied and timely appealed by the Veteran.  Accordingly, they must be addressed in a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

In regard to the Veteran's postoperative residuals of pilonidal cyst and perirectal sinus, an updated VA medical examination must be conducted.  The Veteran has alleged that the examination was inadequate, as the examiner did not address all of his symptoms, including pain, swelling, difficulty having bowel movements, leakage of malodorous pus, constipation, difficulty sleeping due to the pain and resulting fatigue, and difficulty sitting for prolonged periods.  He has also complained of periodic bumps that will appear in the area of his cyst, and that are painful, which should be addressed.  Finally, the Veteran has alleged that he has two diagnoses and that they should be rated separately.  These arguments must be reviewed by a physician.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) to the Veteran, with a copy to his representative, addressing the Veteran's claims for an increased rating and earlier effective date for the grant of service connection for bilateral hearing loss, and claims for service connection for a skin condition and scarring, including as due to acne conglobata, for tinnitus, and for a disability manifesting with ear pain and malodorous ear wax.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning these claims.  
38 C.F.R. § 20.302(b).

2.  Contemporaneously with the above, ask the Veteran to identify all treatment he has had for the residuals of his pilonidal cystectomy and perirectal sinus.  Make arrangements to obtain all treatment not already associated with the claims file.  

Ask the Veteran where he had treatment for his pilonidal cyst in December 2011, January 2012, and March 2012, and make arrangements to obtain those records.  Ensure that there is a complete record of VA treatment in the claims file.

3.  Advise the Veteran that the current severity of his pilonidal cyst is the central inquiry of this claim, therefore more recent evidence (dated since May 2009, one year prior to his claim for an increased rating) concerning his cyst and the perirectal sinus is critical to this claim.  Please also notify the Veteran that if he has a flare-up of the residuals of his cystectomy and resulting perirectal sinus, he should attempt to be seen by a medical professional, such that he could then have these symptoms recorded and sent in as evidence.  

4.  After receipt of records, schedule the Veteran for an appropriate examination for a report on the current severity of the residuals of his cystectomy and resulting perirectal sinus.  The examiner must be a different clinician than the examiner that conducted his previous VA examinations.  

An attempt must also be made to schedule the examination when his symptoms are flaring. He has reported that he intermittently has raised and painful bumps that appear in the area of the cystectomy, but that eventually recede on their own.  The examiner is asked to provide a diagnosis and an opinion on whether these bumps are related to his pilonidal cyst, the cystectomy, and the perirectal sinus.

The examiner is advised that the Veteran has argued that he has two different injuries resulting from the pilonidal cyst that are located in different places, and that he actually has an abscess instead of a cyst or a sinus.  The examiner is asked to review the Veteran's representative's arguments (received in November and December 2014) and to provide a narrative regarding the Veteran's diagnoses, including the relationship between the pilonidal cyst, the cystectomy, and the perirectal sinus.  

The Veteran has asserted that he was advised that his cyst would recur, and that he has had to have multiple surgeries to treat it.  The examiner is asked to provide comment on the usual residuals of pilonidal cystectomies.  

He has complained of pain, tenderness, swelling, difficulty having bowel movements, leakage of malodorous pus, constipation, difficulty sleeping due to the pain and resulting fatigue, and difficulty sitting for prolonged periods.  The examiner is asked to comment on whether these symptoms are related to his pilonidal cyst, the cystectomy, and/or his perirectal sinus.  If another clinician should be consulted to answer any part of this opinion request, so notify the scheduling authority.  

All opinions are to be supported with explanatory rationale.  

5.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


